UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-21422 Trust for Advised Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Christopher E. Kashmerick Trust for Advised Portfolios 2020 East Financial Way, Suite 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7385 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period: November 30, 2014 Item 1. Schedule of Investments. Sound Point Floating Rate Income Fund Schedule of Investments November 30, 2014 (Unaudited) Principal Amount Rate (1) Maturity Value Bank Loans - 99.2% Aerospace & Defense - 2.8% $ Academi Holdings, LLC 6.250 % 7/25/2019 $ BE Aerospace, Inc. 12/16/2021 Wyle Services Corporation 5/21/2021 Total Aerospace & Defense Automotive - 3.1% GST Autoleather, Inc. 7/10/2020 MPG Holdco I, Inc. 10/20/2021 Total Automotive Banking, Finance, Insurance & Real Estate - 8.1% Asurion, LLC 5/24/2019 Asurion, LLC 3/03/2021 CGSC of Delaware Holdings Corporation 10/05/2020 Confie Seguros Holding II Co. 11/09/2018 NXT Capital, LLC 9/04/2018 Onex York Acquisition Co. 10/01/2021 Onex York Acquisition Co. (2) 12/04/2019 Orchard Acquisition Company, LLC 2/08/2019 RCS Capital Corporation 4/29/2019 Total Banking, Finance, Insurance & Real Estate Beverage, Food & Tobacco - 1.3% Candy Intermediate Holdings, Inc. 6/18/2018 GOBP Holdings, Inc. 10/21/2021 Total Beverage, Food & Tobacco Capital Equipment - 1.0% Marine Acquisition Corp. % 2/01/2021 Chemicals, Plastics, & Rubber - 0.7% Citadel Plastic Holdings, Inc. 11/05/2020 Royal Adhesives and Sealants, LLC 1/31/2019 Total Chemicals, Plastics, & Rubber Construction & Building - 6.9% C.H.I. Overhead Doors, Inc. 3/18/2019 DTZ U.S. Borrower, LLC (3) 11/04/2021 DTZ U.S. Borrower, LLC 11/04/2021 DTZ U.S. Borrower, LLC 11/04/2022 Norcraft Companies L.P. 12/11/2020 Quality Home Brands Holdings, LLC 12/17/2018 US LBM Holdings, LLC 5/02/2020 Total Construction & Building Consumer Goods - 1.9% Hunter Fan Company 12/20/2017 Pelican Products, Inc. 4/09/2021 Sun Products Corporation, The 3/23/2020 Total Consumer Goods Containers, Packaging & Glass - 1.9% Berlin Packaging, LLC 10/01/2021 Hilex Poly Co. LLC 6/30/2021 IBC Capital US, LLC 9/09/2021 Pro Mach, Inc. 10/22/2021 Total Containers, Packaging & Glass Sound Point Floating Rate Income Fund Schedule of Investments November 30, 2014 (Unaudited) (Continued) Principal Amount Rate (1) Maturity Value Energy - 2.0% $ Alfred Fueling Systems, Inc. 8.500 % 6/18/2021 $ Bowie Resource Holdings, LLC 8/16/2021 Stallion Oilfield Services, Ltd. 6/19/2018 Total Energy Environmental Industries - 1.4% Enviromental Resources Management 5/14/2021 Granite Acquisition, Inc. 10/15/2021 Granite Acquisition, Inc. 10/15/2021 Total Environmental Industries Healthcare & Pharmaceuticals - 14.9% Alvogen Pharma US, Inc 5/23/2018 Covis Pharma Holdings S.a r.I. 4/04/2019 FHC Health Systems, Inc. 10/08/2021 LTCG Holdings Corp. 6/08/2020 Millennium Laboratories, LLC 4/16/2021 Onex Carestream Finance, LP 12/04/2019 Progressive Solutions, LLC 10/22/2020 Therakos, Inc. 12/27/2017 Therakos, Inc. 7/18/2018 Water Pik, Inc. 7/08/2020 Total Healthcare & Pharmaceuticals High Tech Industries - 5.7% Answers Corporation 10/01/2021 Ascend Learning, LLC 7/31/2019 Datapipe, Inc. 9/07/2019 Eastman Kodak Company 9/03/2019 iParadigms Holdings, LLC 7/30/2021 iQor US, Inc. 4/01/2022 Navex Global, Inc. 11/19/2021 Navex Global, Inc. 11/18/2022 Regit Eins GmbH 1/08/2021 Stratus Technologies, Inc. 4/28/2021 Systems Maintenance Services, Inc. 10/16/2020 TIBCO Software, Inc. 12/07/2015 Total High Tech Industries Hotel, Gaming & Leisure - 10.5% AMF Bowling Centers, Inc. 9/17/2021 Aristocrat Technologies, Inc. 10/20/2021 Caesars Entertainment Operating Company 1/28/2018 Caesars Entertainment Resort Properties, LLC 10/11/2020 Diamond Resorts Corporation 5/07/2021 Easton-Bell Sports Inc. 4/15/2021 Fitness International, LLC 7/01/2020 Global Cash Access, Inc. 11/27/2020 Great Wolf Resorts, Inc. 8/06/2020 Mohegan Tribal Gaming Authority 11/19/2019 World Triathlon Corporation 6/25/2021 Total Hotel, Gaming & Leisure Sound Point Floating Rate Income Fund Schedule of Investments November 30, 2014 (Unaudited) (Continued) Principal Amount Rate (1) Maturity Value Media - 13.2% $ Active Network, Inc. 5.500 % 11/13/2020 $ AP NMT Acquisition B.V. 8/13/2021 Block Communications, Inc. 11/05/2021 Cengage Learning Acquisitions, Inc. 3/31/2020 Deluxe Entertainment Services Group Inc. 2/28/2020 Encompass Digital Media, Inc. 6/07/2021 Encompass Digital Media, Inc. 6/03/2022 Extreme Reach, Inc. 2/07/2020 Extreme Reach, Inc. 1/22/2021 IMG Worldwide Holdings, LLC 5/06/2021 ION Media Networks, Inc. 12/18/2020 ION Media Networks, Inc. 12/18/2020 McGraw-Hill Global Education Holdings, LLC 3/22/2019 Mergermarket USA, Inc. 2/04/2021 Mergermarket USA, Inc. 2/04/2022 ProQuest, LLC 10/22/2021 RentPath, Inc. 5/29/2020 Total Media Metals & Mining - 0.9% Euramax Holdings, Inc. 12.250 * 9/30/2016 Retail - 3.4% ABG Intermediate Holdings 2, LLC 5/27/2021 Bob's Discount Furniture, LLC 2/12/2021 Bob's Discount Furniture, LLC 2/07/2022 Mattress Holding Corp. 10/20/2021 Mister Car Wash Holdings, Inc. 8/20/2021 Vince Intermediate Holding, LLC 11/27/2019 Total Retail Services - 11.0% Access CIG, LLC 10/18/2021 Aderant North America, Inc. 12/20/2018 Apple Leisure Group 2/28/2019 Apple Leisure Group 2/28/2019 Central Security Group, Inc. 10/06/2020 ConvergeOne Holdings Corp. 6/17/2020 Cunningham Lindsey U.S., Inc. 12/10/2019 Direct ChassisLink 11/30/2021 Electrical Components Inter., Inc. 5/28/2021 Merrill Communications, LLC 3/08/2018 Miller Heiman, Inc. 9/30/2019 Vestcom International, Inc. 9/30/2021 Vestcom International, Inc. 9/30/2022 YP, LLC 6/04/2018 Total Services Telecommunications - 3.5% Latisys Corp. 3/06/2019 Nextgen Finance, LLC 5/28/2021 Securus Technologies, Inc. 4/30/2021 Total Telecommunications Transportation - 4.4% Capstone Logistics, LLC 10/01/2021 CBAC Borrower, LLC 7/02/2020 Commercial Barge Line Company 9/23/2019 LM U.S. Member, LLC 1/25/2021 Navios Maritime Partners L.P. 6/27/2018 Sirva Worldwide, Inc. 3/27/2019 Total Transportation Sound Point Floating Rate Income Fund Schedule of Investments November 30, 2014 (Unaudited) (Continued) Principal Amount Rate (1) Maturity Value Wholesale - 0.6% $ Distribution International, Inc. 7.500 % 7/16/2019 $ Total Bank Loans (Cost $20,692,492) Corporate Bond - 0.3% Eco Services Operations, LLC (4) % 11/01/2022 Total Corporate Bond (Cost $69,000) Shares Short Term Investments - 7.1% Fidelity Institutional Government Portfolio 0.010% (5) Total Short Term Investments (Cost $1,491,899) Total Investments -106.6% (Cost $22,253,391) $ Liabilities in Excess of Other Assets - (6.6)% ) Net Assets - 100.0% $ Percentages are stated as a percent of net assets. Footnotes: Variable rates securities. Rates disclosed as of November 30, 2014. Unfunded loan commitment.The Fund is obligated to fund at the borrower's discretion. Delayed draw term loan Security exempt from registration under Regulation D of the Securities Act of 1933. Security may be resold in certain transactions, normally to qualified institutional investors, to remain exempt from registration. Rate quoted is seven-day yield at period end. * Fixed rate security The Moody's industry classification was developed by and/or is the exclusive property of the Moody’s Analytics, Inc. and has been licensed for use by Sound Point Capital Management, LP. Valuation of Investments The Fund’s investments in fixed income securities are normally valued using the prices provided directly by independent third party services or provided directly from one or more broker dealers or market makers, each in accordance with the valuation policies and procedures approved by the Trust’s Board of Trustees (the “Board”). The pricing services may use valuation models or matrix pricing, which consider yield or prices with respect to comparable loan quotations from loan dealers or by reference to other securities that are considered comparable in such characteristics as credit rating, interest rates and maturity date, to determine the current value. In certain cases authorized pricing service vendors may not provide prices for a security held by the Fund, or the price provided by such pricing service vendor is deemed unreliable by the Sound Point Capital Management, LP (the “Adviser”). In such cases, the Fund may use market maker quotations provided by an established market maker for that security (i.e., broker quotes) to value the security if the Adviser has experience obtaining quotations from the market maker and the Adviser determines that quotations obtained from the market maker in the past have generally been reliable (or, if the Adviser has no such experience with respect to a market maker, it determines based on other information available to it that quotations to be obtained by it from the market maker are reasonably likely to be reliable). In any such case, the Adviser will review any market quotations so obtained in light of other information in its possession for their general reliability. Bank loans in which the Fund may invest have similar risks to lower-rated fixed income securities. Changes in the financial condition of the borrower or economic conditions or other circumstances may reduce the capacity of the borrower to make principal and interest payments on such instruments and may lead to defaults. Senior secured bank loans are supported by collateral; however, the value of the collateral may be insufficient to cover the amount owed to the Fund. By relying on a third party to administer a loan, the Fund is subject to the risk that the third party will fail to perform its obligations. The loans in which the Fund will invest are largely floating rate instruments; therefore, the interest rate risk generally is lower than for fixed-rate debt obligations. However, an increase in interest rates may adversely affect the borrower’s financial condition. Due to the unique and customized nature of loan agreements evidencing loans, loans are not as easily purchased or sold as publicly traded securities. Although the range of investors in loans has broadened in recent years, there can be no assurance that future levels of supply and demand in loan trading will provide the degree of liquidity which currently exists in the market. In addition, the terms of the loans may restrict their transferability without borrower consent. These factors may have an adverse effect on the market price and the Fund’s ability to dispose of particular portfolio investments. A less liquid secondary market also may make it more difficult for the Fund to obtain valuations of the loans in its portfolio. Various inputs are used in determining the value of the Fund’s investments. The Fund has adopted the following fair value hierarchy as summarized below. Level 1 - Valuations based on unadjusted quoted prices in active markets for identical securities. Level 2 - Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable,either directly or indirectly. Level 3 - Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised is determining fair value is greatest for instruments categorized in level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Bank Loans - The fair value of bank loans is generally valued using recently executed transactions, market price quotations (where observable) and market observable credit default swap levels.Fair value is based on the average of one or more broker quotes received.When quotations are unobservable, proprietary valuation models and default recovery analysis methods are employed. Bank debt is generally categorized in Level 2 or 3 of the fair value hierarchy, depending on the use and availability of observable inputs Bonds - The fair value of corporate bonds is estimated using recently executed transactions, market price quotations (where observable), bond spreads, or credit default swap spreads. The spread data used is for the same maturity as the bond. If the spread data does not reference the issuer, then data that references a comparable issuer is used. When observable price quotations are not available, fair value is determined based on cash flow models using yield curves, bond or single name credit default swap spreads, and recovery rates based on collateral values as key inputs. Corporate bonds are generally categorized in Level 2 of the fair value hierarchy. In instances where significant inputs are unobservable, they are categorized in Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of November 30, 2014 in valuing the Fund’s investments: Description Level 1 Level 2 Level 3 Total Investments Assets: Fixed Income: Bank Loans (a) $
